Citation Nr: 0511825	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right knee, status post 
arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1950 to July 1952 and from April 
1953 to June 1955.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

The veteran's separation report (DD 214), issued in 1952 
shows that he had over 15 months of other service which has 
not been verified.  In this regard, the Board notes that 
the veteran underwent an examination in May 1949 prior to 
enlisting in the Reserve Corps.

The veteran seeks entitlement to service connection for 
left knee disability.  His service medical records show 
that in May 1951, he sustained a contusion of his left 
knee.  However, the primary thrust of the veteran's 
contentions is that his left knee disability is proximately 
due to or the result of his service-connected right knee 
disability.  38 C.F.R. § 3.310(a) (2004).  

In regard to claims of secondary service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a non-service-connected 
condition, such an increase is to be treated as if service 
connected.  In such cases, the veteran shall be compensated 
for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
see also, Boyer v. West, 12 Vet. App. 142, 144 (1999).

The evidence of record shows that the veteran has 
degenerative arthritis in both knees.  Following a VA 
orthopedic examination in April 2003, the examiner noted 
that the nature of degenerative arthritis was typically not 
such that arthritis in one knee necessarily caused 
arthritis in both knees.  He noted that many patients had 
unilateral arthritis that did not necessarily cause the 
other side to go bad.  He concluded that the veteran had 
simply developed arthritis bilaterally and could not say 
that the arthritis in the veteran's left knee was likely 
coming from the arthritis in his right knee.  The examiner 
was not asked to comment on whether or not the level of 
impairment caused by the veteran's left knee disability had 
been aggravated by his service-connected right knee 
disability.

The veteran also seeks entitlement to a rating in excess of 
20 percent for his service-connected traumatic arthritis of 
the right knee, status post arthroscopy.

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes is to be avoided. 38 
C.F.R. § 4.14 (2004).  

That said, it is possible for a veteran to have separate 
and distinct manifestations from the same injury which 
would permit rating under several diagnostic codes.  
However, the critical element in permitting the assignment 
of several ratings under various diagnostic codes is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259-
261-62 (1994); VAOPGCPREC 23-97.

In November 2004, a letter from the Hickory Hill Family 
Medical Clinic, P.C., the veteran's long-time primary 
health care provider, stated that the veteran's knees had 
gotten progressively, particularly over the last few 
months.  However, the claims folder contains no clinical 
records, reflecting the veteran's treatment at that 
facility after April 2002.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Through official channels, such as 
the service department or National 
Personnel Records Center (NPRC), verify 
the veteran's service prior to 
September 1950.  Then request the 
medical records associated with that 
period of service.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  Request copies of the records 
reflecting the veteran's treatment at 
or through the Hickory Hill Family 
Medical Center, P.C., from March 2002 
to the present.  Such records should 
include, but are not limited to, actual 
clinical records, X-ray reports, 
laboratory studies, prescription 
records, physical therapy reports, and 
reports of any consultations.  Also 
request that the veteran provide any 
such records in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(e) 
(2004).

3.  When the actions in paragraphs 1 
and 2 have been completed, schedule the 
veteran for an orthopedic examination 
to determine the extent of his service-
connected right knee disability and the 
nature, etiology, and extent of any 
left knee disability found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

If left knee disability(s) is found, 
the examiner must identify and explain 
the elements supporting the diagnosis 
of each such disability.  The examiner 
must then render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability(s) is the result of any 
event in service, including, but not 
limited to, the left knee contusion in 
May 1951.  

The examiner must also render an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's left knee disability(s) 
is proximately due to or chronically 
worsened by his service-connected right 
knee disability.
With respect to the veteran's service-
connected right knee disability, the 
examiner must report or respond to the 
following:

a.  The range of right knee motion 
in degrees.

b.  Whether the veteran's right 
knee disability is productive of 
recurrent subluxation or lateral 
instability.

c.  Whether there a scar from the 
veteran's arthrosopic surgery, 
and, if so, whether it is well-
healed.  If not well-healed, is it 
painful or unstable on examination 
or associated with underlying soft 
tissue damage?

d.  The extent of any incoordination, 
weakened movement, and/or excess 
fatigability associated with the service-
connected right knee disability.  

e.  Any objective evidence of pain or 
functional loss due to pain, and whether 
there would be additional limits on 
functional ability during flare-ups (if the 
veteran describes flare-ups).  If feasible, 
express this in terms of additional degrees 
of limitation of motion during flare-ups.  
If this is not feasible, so state.  

f.  Finally, render an opinion as to the 
degree of impairment caused by the veteran's 
right knee disability, e.g. slight, 
moderate, or severe.  

The rationale for all opinions must be 
set forth in writing.

4.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issues of entitlement 
to service connection for left knee 
disability and entitlement to a rating 
in excess of 20 percent for traumatic 
arthritis of the right knee, status 
post arthroscopic surgery.  In rating 
the veteran's right knee disability, 
consider the potential applicability of 
the Court's holding in Esteban and 
VAOPGCPREC 23-97.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).



